 
Exhibit 10.12
ADMINISTRATIVE SERVICE AGREEMENT
THIS AGREEMENT is made this 31st_____ day of December, 2006 by and between
Reserve National Insurance Company (hereinafter referred to as “Administrator”)
and Texas Imperial Life Insurance Company (hereinafter referred to as
“Insurer”).
RECITALS
WHEREAS, Insurer is a stipulated premium insurance company licensed pursuant to
Texas Insurance Code (“Code”); and
WHEREAS, Administrator is a capital stock insurance company domiciled in
Oklahoma, and has registered or will register as a third party administrator to
the extent required by applicable law; and
WHEREAS, Insurer and Administrator are desirous of entering into an agreement
reflecting the rights of the parties hereto with respect to the administration
of the insurance business of Insurer subject to the Coinsurance Agreement
(“Coinsurance Agreement”) which was entered into by and between Administrator
and Insurer effective on December 31, 2006.
WITNESSETH
NOW, THEREFORE, for and in consideration of these premises and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
1.         The Insurer agrees to provide Administrator with the information and
support reasonably required by the Administrator to perform its duties pursuant
to this Agreement.
2.         The Administrator shall perform the following duties:
A.        Prepare and mail premium notices to the insureds reasonably in advance
of the premium due dates in accordance with guidelines established by Insurer
and agreed to by Administrator. Billings shall be run and mailed at least once a
month.
B.         Prepare and mail past due notices and lapse notices. With the
cooperation of Insurer, prepare and send reinstatement applications consistent
with policy provisions. Upon receipt of completed reinstatement applications,
Administrator will perform appropriate underwriting and Administrator will
proceed with policy issuance or denial in accordance with the underwriting
guidelines applied by Administrator to its similar business including
preparation and issuance of policies and policy certificates.
C.        Receive claims, verify coverage, request and collect proof of claim,
review and pay claims in accordance with the Coinsurance Agreement. 
Administrator agrees to be current in awareness of and compliance with the
applicable prompt payment laws.
D.        Collect and record premiums as provided in the Coinsurance Agreement. 
Initial correspondence sent by Administrator to any policyholder shall notify
and summarize to said policyholder the relationship among Insurer,
Administrator, and the policyholder. The written notice must be approved by
Insurer before distribution to policyholders and must state the amount of
premium specified. The payment of premiums to the Administrator by or on behalf
of an insured is considered to have been received by the Insurer. However, the
payment of return premium by the insurer to the Administrator is not considered
payment to the insured.
E.         Maintain administrative and statistical records which will determine
the insurance status of each insured or certificate holder including, but not
limited to, the effective dates, termination dates, nature of coverage, lapse
dates, benefit assignments, beneficiary designations (if applicable), and
appropriate address of record. This record keeping shall include the posting of
premium payments.
F.         Maintain all licenses required by applicable statutes, rules and
regulations. Conduct its activities pursuant to this Agreement in compliance
with all applicable statutes, rules or regulations or pursuant to an exemption
therefrom.
G.        Handle all routine correspondence and other general clerical
administration of the insurance plans subject to this Agreement, maintain all
files relating to such correspondence and general clerical administration.
H.        Make available to Insurer all information necessary to maintain its
general ledger and prepare statutory financial statements.
3.         Insurer hereby agrees to remain solely liable for and covenants to
indemnify and hold harmless Administrator against any and all loss, cost,
expense, claims, damages, liabilities and expenses including legal fees and
costs (“Loss” or “Losses”) assessed against or incurred by Administrator with
respect to any action, demand, proceeding, suit, settlement or compromise
concerning claims arising out of or related to: (i) the insurance administered
under this Agreement pursuant to actions or inactions of the Administrator taken
or not taken in reliance upon instructions provided by the Insurer; or (ii) the
willful misconduct, negligent or bad faith acts or omissions of the Insurer or
the Insurer’s agents, servants or employees. Administrator shall remain solely
liable for the willful misconduct, negligent or bad faith acts or omissions of
Administrator and shall indemnify and hold harmless Insurer for any loss or
losses Insurer may sustain by virtue of such acts.
4.         Administrator shall maintain adequate books and records of all
transactions among it, Insurer and the insureds under this Agreement and the
business being administered in connection therewith to comply with regulatory
examination requirements and statutory retention requirements.
5.         It is understood and agreed that all records in any form including
film or electronic media, pertaining to each covered plan hereunder (including
but not limited to, all individual applications, files and correspondence
related thereto) which are generated by Administrator are the property of
Insurer. It is understood and agreed that Insurer shall have access to all
records to the extent necessary to fulfill contractual obligations to insureds,
comply with its statutory and regulatory obligations, and conduct audits of
Administrator.
6.         The initial term of this Agreement shall be for a period of one (1)
year and shall commence on the effective date of this Agreement. Either party
may terminate the Agreement at any time on or after the expiration of the
initial term by giving ninety (90) days prior written notice.  This Agreement
will automatically terminate in the event that Administrator’s obligations under
the Coinsurance Agreement are converted to assumption reinsurance with respect
to those policies which are subject to assumption reinsurance. Unless otherwise
terminated, the Agreement shall be automatically renewed for additional one year
terms. Notwithstanding anything to the contrary, in the event of fraud,
bankruptcy or insolvency of one party, this Agreement may be terminated
immediately by the other party upon written notice. Furthermore, in the event of
a breach of any of the conditions or promises contained in this Agreement or the
failure to perform any of the duties by one party, if the breach or failure is
not cured within 30 days after written notice, this Agreement may be terminated
immediately by the other party upon written notice.
7.         No rights, interests or obligations arising hereunder shall be
subject to assignment by either party, except with written consent of the other
party. Any assignment of rights, interests or obligations will be ineffective.
8.         No amendment or modification of, or supplement to, this Agreement
shall be binding unless in writing and duly executed and delivered by each party
hereto to the other party.
9.         It is understood and agreed that the Administrator shall be
considered an independent contractor. Nothing contained herein shall be
construed as constituting a partnership, employment relationship, or joint
venture between the Administrator and Insurer. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns.
10.       Pursuant to the provisions of the Health Insurance Portability and
Accountability Act of 1996 and federal regulations issued pursuant thereto,
and/or the Gramm‑Leach‑Bliley Act, the NAIC Insurance Information and Privacy
Protection Model Act, the NAIC Privacy of Consumer Financial and Health
Information Model Regulation and/or similar laws and regulations as enacted in
various states, the parties recognize that, in the performance of their
respective obligations under this Agreement, they each may obtain from the other
nonpublic personal or privileged information about individuals collected or
received in connection with insurance transactions under the policies. Each of
the parties agrees not to disclose such information to third-parties without the
individual’s written authorization unless such disclosure is otherwise permitted
by law, and each of the parties shall also maintain the confidentiality of all
other information related to the policies and all other information denominated
as confidential by the other party provided to it in connection with this
Agreement and shall not disclose such information to any third parties except as
may be required by regulatory authorities, or pursuant to legal process;
provided however, if any state in which policies have been issued have more
restrictive confidentiality requirements, the parties will comply with those
laws to the extent applicable.  
11.       This Agreement shall be construed in accordance with and governed by
the laws of the State of Oklahoma.
12.       This Agreement contains the entire agreement of the parties regarding
the subject matter hereof and supersedes any prior or contemporaneous oral or
written agreement.
13.       If any clause(s) of this agreement shall be held invalid by a court of
law, the remaining clauses shall survive and remain enforceable.
14.       Effectiveness of Notice - Notices mailed by registered or certified
mail, return receipt requested are effective three days after mailing. Notices
that are mailed hereunder shall be given to the parties at the following
addresses, or at such other address for a party as shall be specified by notice:
If to Administrator:
Reserve National Insurance Company
6100 Northwest Grand Blvd.
Oklahoma City, OK 73118
ATTN:  Orin Crossley
 
If to Insurer:
Texas Imperial Life Insurance Company
c/o UTG
5250 South Sixth Street
Springfield, Illinois  62703
ATTN:  Ted Miller
or to such other address as hereafter shall be furnished as provided in this
Section 15 by any of the parties hereto to the other parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
 
Reserve National Insurance Company
By:  /s/ Kempner Joe Cole__________________
              Kempner Joe Cole, President
 
 
Texas Imperial Life Insurance Company
By:  /s/ Theodore C. Miller__________________
           Theodore C. Miller, Senior Vice-President
2673
 
 